Appeal by the defendant from a judgment of the County Court, Westchester County (Lorenzo, J.), rendered July 6, 2011, convicting him of driving while intoxicated, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The introduction of testimony regarding the results of a field breathalyzer test performed on the defendant did not constitute reversible error, because this testimony was elicited after defense counsel opened the door to the matter during opening statements and cross-examination (see People v Melendez, 55 NY2d 445, 451-453 [1982]; People v Vines, 51 AD3d 827 [2008]; People v Joyner, 295 AD2d 625 [2002]). Moreover, any potential prejudice to the defendant was alleviated by the trial court’s limiting instructions to the jury (see People v Vines, 51 AD3d 827 [2008]; People v Hernandez, 11 AD3d 479 [2004]; People v Joyner, 295 AD2d at 625). Angiolillo, J.P., Austin, Sgroi and Miller, JJ., concur.